DETAILED ACTION
This office action is in response to claims filed on 08/27/2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a first biasing device that exerts a first opposing force on the magnet to urge the magnet in a second axial direction opposite the first axial direction; a magnet fastener that immovably secures the magnet to magnet holder in an operative position.
(b) one of: (i) sensing a magnetic field of the magnet at both said first and second sensor reference positions and adjusting a lateral position of said magnet along an X-axis if respective X-axis components of the magnetic field at both said first and second sensor reference positions have the same sign; (ii) sensing the magnetic field of the magnet at both said first and second sensor reference positions and 
(b) one of: (i) laterally adjusting a position of said magnet along an X-axis if respective X-axis components of the magnetic field at both said first and second sensor reference positions have the same sign; (ii) angularly adjusting a position of said magnet about a pivot axis that is perpendicular to said X-axis if said respective X-axis components of the magnetic field at both said first and second sensor reference positions have opposite signs; (c) iteratively repeating steps (a) and (b) until a magnetic axis of said magnet is located at a desired position relative to said first and second sensor reference positions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art Koide US 20080084122 A1 teaches amoving apparatus including a movable portion which is supported so as to move in a first direction, a first actuator having a movable element and a stator, the movable element being connected to the movable portion, a reference structure which has a guide surface parallel to the first direction and which supports the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gurevich US 10723232 B2 et al teaches a position magnet for determining positions of the mover along the track, wherein the position magnet is arranged to face locating sensors disposed along the track across an air gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CORTEZ M COOK/Examiner, Art Unit 2846